ACCEPTED
                                                                                            03-15-00032-CV
                                                                                                    5625443
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       6/10/2015 3:33:49 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK



                     IN THE COURT OF APPEALS
               FOR THE 3RD DISTRICT, AT AUSTIN, TEXAS    FILED IN
                                                   3rd COURT OF APPEALS
                    CAUSE NUMBER 03-15-00032-CV        AUSTIN, TEXAS
                                                                  6/10/2015 3:33:49 PM
    SAM LOEB, JR. AND MOSAIC POOL & SPA, INC.,                      JEFFREY D. KYLE
                                                                 APPELLANTS
                                                                          Clerk

                                         v.
              CLINT JONES AND ANGIE JONES, APPELLEES

                   APPELLANTS' MOTION TO DISMISS

      Pursuant to Rule 42, Tex. R. App. Proc., Appellants Sam Loeb, Jr. and

Mosaic Pool & Spa, Inc. file this Motion to Dismiss and would show the Court:

   1. All parties to this case have entered into a settlement agreement.

   2. Appellants no longer wish to prosecute this appeal and ask that this Court

dismiss this proceeding.


                                       Respectfully submitted,


                                      By:     ---""------1

                                      Michael Flo
                                      SBN: 07157725
                                      Email: floreanilaw@gmail.com
                                      13500 Ranch Rd. 12, Ste. E
                                      Wimberley, TX 78676
                                      Telephone: 722-3692
                                      Facsimile: 532-6594

                                      Attorney for Appellants
                      CERTIFICATE OF CONFERENCE

      I cetiify that on June 10, 2015 I conferred with counsel for Appellees
regarding this Motion to Dismiss and the motion is not opposed.

                                              '


                         CERTIFICATE OF SERVICE

      I cetiify that on June 10, 2015 a true and correct copy of Appellants' Motion
to Dismiss was served to each person listed below by the method indicated.



                                      Michael F oreani
                                      E-mail: floreanilaw@gmail.com



Clint Jones
Attorney for Clint Jones and Angie Jones
E-mail: clint@thevillageatwolfcreek.com
Date: June 10, 2015 Time: 2:52p.m. CST
Document was Electronically Served, and
Electronic Transmission was Repmied as Complete